Citation Nr: 1631507	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  08-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for dystonia.

2.  Entitlement to service connection for degenerative disease.


WITNESSES AT HEARING ON APPEAL

Veteran and E.H.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 1973.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  In January 2010, the Veteran testified at a videoconference hearing before the undersigned.  In April 2011 and April 2014, the Board remanded claims for additional development.

The Veteran's electronic folders in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.


FINDINGS OF FACT

1.  A disorder manifested by symptoms of dystonia and dyskinesia was not shown to be the result of any incident of the Veteran's active military service, it did not manifest to a compensable degree within one year of separation from service, it was not noted on entrance into service, and it did not clearly and unmistakably preexist his active duty service.

2.  A degenerative disease, to include degenerative muscle, nerve, and joint disease, was not shown to be the result of any incident of the Veteran's active military service, it did not manifest to a compensable degree within one year of separation from service, it was not noted on entrance into service, and it did not clearly and unmistakably preexist his active duty service.


CONCLUSIONS OF LAW

1.  A disorder manifested by symptoms of dystonia and dyskinesia was not incurred in or aggravated during service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).
2.  A degenerative disease, to include degenerative muscle, nerve, and joint disease, was not incurred in or aggravated during service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1137, 1153, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In February 2007, May 2007, and May 2011 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was also advised of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The claims were last adjudicated in the September 2015 Supplemental Statement of the Case.
The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, the Veteran's personal statements, and his personal hearing testimony.

In April 2011 and April 2014, the issues were remanded to provide the Veteran with additional notice, to obtain VA treatment records and service treatment records, and to obtain a VA examination and opinion.  A VA examination was performed in October 2012, and together with the August 2015 addendum provided by the examiner, this examination report is adequate to decide the claims on appeal because, as shown below, it was based upon consideration of the Veteran's medical history, including his lay assertions and his current complaints, and it sufficiently informs the Board of the examiner's judgment on those medical questions and the essential rationale for the opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).  All newly acquired evidence was associated with the claims file and reviewed prior to the issuance of the September 2015 Supplemental Statement of the Case.  The Board therefore finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Lastly, during the January 2010 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2015) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II. Relevant Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This list includes Hodgkin's disease, other organic diseases of the nervous system, and arthritis.  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a).

Under 38 U.S.C.A. § 1111, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111.  To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).
 
Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  A "lasting worsening of the condition" is one that existed not only at the time of separation, but that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data and the medical conclusion the physician reaches.  The credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

III. Factual Background

The Veteran contends that he has a neuromuscular disorder which is characterized by shaking, tremors, incoordination, and altered gait, and which should be entitled to service connection.  He has argued, variously, that this could be due to contracting spinal meningitis as a child and then was aggravated by his military service, that it first had its onset during his active duty service, or that it had its onset after service but was caused by treatment with anti-psychotics in service.

At the January 2010 Board hearing, the Veteran testified that he had not had any shaking or tremors at the time that he was drafted in 1972, but that he began having problems around the time that he was discharged.  Board Hearing Transcript 5, 15.  He stated that while he used to drive a truck for work, he now has difficulty performing everyday activities with his hands, such as using a pen, picking up a glass of water, or shaving due to tremors.  Id. at 20-23.  The Veteran also reported having spasms in his legs throughout the day  Id. at 27.  The Veteran's friend, E.H., stated that when she met him in the late 1980s or early 1990s, he had "[m]aybe a little bit" of a facial movement disorder, but that she did not really notice and stated that he drank a lot at that time.  Id. at 33.  She stated that his legs had appeared fine and that he was able to get around.  Id.  She also described how he currently has trouble walking and using his hands due to tremors.  Id. at 36-41.

The Veteran's service treatment records and personnel records show a history of psychiatric problems, behavioral problems, and alcohol abuse which eventually led to his early discharge from service.  In August 1972, the Veteran was found to be very agitated and was diagnosed with recurrent severe anxiety.  A March 1973 entry noted chronic anxiety, and in April 1973, the Veteran was evaluated and given a diagnosis of personality disorder, mixed type manifested by aggressiveness, low frustration tolerance, low intelligence, and lack of insight or motivation.  The Veteran was prescribed Mellaril for his anxiety.  In June 1972, April 1973, and September 1973 Reports of Medical history, the Veteran denied any problems with his legs, joints, or back pain.  In the June 1972 Report of Medical History, the examiner specifically attributed symptoms of trouble sleeping, depression, and nervous trouble to spinal meningitis as a child.  June 1972, April 1973, and September 1973 Reports of Medical Examination showed that clinical evaluations of the upper and lower extremities and neurologic system were normal.  

The Veteran's VA treatment records show a long and complicated history of treatment for neuromuscular disorders, psychiatric disorders, and alcohol abuse.  The Veteran has received psychiatric treatment and counseling for symptoms variously diagnosed as depression, mixed personality disorder, and impulse control disorder, attention deficit disorder, cognitive disorder, anxiety disorder, mood disorder, alcohol dependence, and opiate dependence.  He has also been treated for symptoms associated with tremors and impaired coordination since 1976.

In a February 1976 report to the Social Security Administration (SSA), the Veteran stated that he had spinal meningitis as a baby and has had bad tremors as far back as he could remember.  In March 1976, the Veteran was admitted for alcohol rehabilitation and noted to have tremors which he reported began while in the service in 1972.  It was noted that the Veteran's hand-writing had recently become worse because of this and that he had difficulty using a knife and fork.  He was diagnosed with having tremors with essential or cerebellar involvement, although the underlying etiology of the tremors was unclear.  The Veteran was given an organic deficit evaluation, and he reported that he had spinal meningitis as a child and was uncoordinated all his life.  He was barely able to write and had difficulty with all tests.  The Veteran stated that his tremors had been noted by his captain in service.

In April 1976, it was noted that ever since the Veteran's discharge from service, he had been drinking heavily.  He was treated for progressive ataxia, and cerebral flow studies and brain scans were normal.  An evaluation report discussed the possible causes of the Veteran's tremor, including a hereditary cerebellar degeneration, alcohol cerebellar degeneration, and a demyelinating disease, but the physician was not able to make a conclusive determination.  Another April 1977 treatment record noted that the Veteran's hand and finger tremors had started in 1972.  The Veteran was readmitted in May 1976 and it was noted that he had resumed drinking at home as soon as he had been discharged.  In July 1976, the Veteran was noted to have tremors of the hands thought to be residuals of meningitis, although a May brain scan was negative.  The Veteran reported having had tremors for several years, and he was diagnosed with essential tremors.

A March 1977 neurology consultation stated that the Veteran had ataxia from early childhood and that the neurological diagnosis was primary cerebellar ataxia.  Cerebellar ataxia was noted in December 1977, and in April 1978 the Veteran reported having tremors of the extremities since his childhood.  The Veteran had a history of delirium tremens from excessive use of alcohol, and was noted to have a neurological condition diagnosed as primary cerebellar ataxia.  In May, the Veteran was again admitted for alcohol addiction, and was noted to have hand tremors.
In January 1981, the Veteran was readmitted and treated for schizophrenia and alcohol dependence.  He was noted to have past drug and alcohol abuse with shakes and tremors.  At a December 1985 evaluation, the Veteran reported that he began drinking in service, but increased the amount considerably after service, and now also used cocaine.  It was noted that the Veteran developed a tremor in 1975.  It was later noted that the Veteran's ataxia had been variously attributed to spinal cerebellar degeneration, primary cerebellar ataxias, and alcohol-related cerebellar ataxia.  A June 1986 treatment record noted ataxia degeneration which the Veteran attributed to his childhood meningitis during treatment for alcoholism

At an April 1992 examination, the Veteran reported that he had infancy meningitis, and it was noted that the Veteran had increasing tremors by the mid-1980s.  There was marked tremor of the fingers, and he was diagnosed with organic brain syndrome associated with cerebellar ataxia due to meningitis.  An April 1993 VA examination noted dysmorphic appearance, constant tremor, and clumsy movement.  The Veteran was diagnosed with organic mood syndrome, status post meningitis with associated cerebellar ataxia.

A September 2003 psychiatric evaluation for a Disability Determination stated that the Veteran had bacterial meningitis in Vietnam, causing neurological problems.  A private doctor wrote a letter in November 2005 stating that the Veteran had contracted bacterial meningitis as a prisoner of war in Vietnam and that this, as well as exposure to Agent Orange, led to the development of Hodgkin's disease.  A December 2005 letter added that this also complicated his degenerative disease, and a private physician noted a history of fibromyalgia and arthritis, also noted that the Veteran was a Vietnam POW and had been exposed to Agent Orange.

At an April 2005 VA neurology consultation, the Veteran reported that his shaking started in the 1970s and has gotten progressively worse, and he denied the use of any neuroleptics prior to the onset of his symptoms.  A May 2005 MRI showed mild generalized brain atrophy.  At an April 2006 neurology consultation, the Veteran reported that he had involuntary movement of the body and limbs starting in the 1970s after his separation from service.  The Veteran reported that he had been well until his military service, when he began to have behavioral problems.  He reported that he was given Haldol, which gave him hives and stiffness, and that sometime later, in approximately 1973 or 1974, his irregular movements began.  He could not remember all of the other neuroleptics he had taken throughout his life or how long he took them for, or whether there was a correlation between irregular movements and taking the drugs.  The physical examination found that the Veteran had abnormal movements consistent with classic tardive dyskinesia, and the physician stated that it was likely that the Veteran was exposed to neuroleptics in the 1970s and that a short period later he developed dyskinesia.  He added that the Veteran may have been exposed to continued neuroleptics after the onset of these symptoms which would account for the progression of his dyskinesia.  He noted that his history of alcoholism may contribute to the cerebellar signs, and that his behavioral/psychiatric illness was probably due in part to his neonatal meningitis.  

An April 2007 letter from the Veteran's treating physician stated that the Veteran's tardive dyskinesia and tardive dystonia were possible caused by the Veteran's use of Mellaril and other psychiatric medications.  Articles relating tardive dyskinesia to neuroleptics were also submitted.  An October 2008 letter from VA nurse N.W. stated that the Veteran had chronic pain syndrome due to spasms from neuroleptic induced tardive dyskinesia.  She wrote that the Veteran developed it due to medications he was treated with in the military, which may have been Haldol or Thorazine.  An October 2008 letter from VA doctor P.T. stated that he had reviewed records back to 1980 and that brain damage from meningitis and neuroleptic medications are risk factors for developing such a disorder.

A September 2008 and January 2009 neurology follow-up noted that the Veteran's tardive dyskinesia started after he left military service and that the causative agent was unclear, but that it was thought to be due to neuroleptics.  In June 2010, he was treated for dystonic reaction, possibly due to medication.  A September 2012 neurology evaluation stated that the Veteran had neuroleptic-induced dyskinesia that began "out of the blue" around 10 years earlier.  The Veteran had constant leg, arm, torso, and orofacial movements, and he was diagnosed with tardive dyskinesia.  The examiner stated that the Veteran's cognitive testing was more consistent with static encephalopathy due to sequelae of infantile bacterial meningitis and stated that the Veteran's dyskinesia could be related to Huntington's disease or Wilson's disease.  In March 2013 and September 2013, he was treated for tardive dyskinesia and muscle stiffness, and it was noted that the Veteran had static encephalopathy after childhood meningitis and tardive dyskinesia due to longstanding neuroleptic exposure.

A May 2014 dementia clinic record noted a long history of mixed personality disorder with impulse control and explosive anger problems with complicated pain syndrome, in large part triggered by spasms precipitated by tardive dyskinesia and tardive dystonia.  The examining physician noted that the Veteran's problems dated back to service and that while he did not have the Veteran's full medical records available, he did see that as far back as the early 1980s, the Veteran was on similar medications to those currently take.  The physician diagnosed the Veteran was cognitive disorder.

In September 2014, the Veteran reported that he had bacterial meningitis in his early childhood but denied any developmental delay or behavioral issues.  He reported that he functioned well until he had behavioral issues during his military service, at which time he was given Haldol injections, and that his abnormal movements began sometime after his military service in the early 1970s and have progressively worsened.  He was diagnosed with degenerative joint disease, lumbar spondylosis, muscle spasm, and neuroleptic-induced tardive dyskinesia and orofacial dyskinesia.  The Veteran continues to receive regular treatment with dyskinesia through VA and has attended water pool therapy and treatment from a kinesiotherapist.  His current diagnoses include severe tardive dystonia, neuroleptic-induced tardive dyskinesia, and leg pain and spasm.

The Veteran attended a VA examination with a physician in October 2012.  The examiner noted that the Veteran had infantile meningitis, which was treated and resolved.  She reviewed the Veteran's physical symptoms, including gait abnormality and decreased reflexes.  After examining the Veteran, she opined that it was less likely than not that his current condition of dystonia was etiologically related to his service and that it was highly unlikely that the condition was related to his childhood meningitis.  She stated that this complication would have been seen close to the time of meningitis infection, and not many years later, and that it would have been unlikely that the Veteran would be inducted into military service with this condition.  She also noted that the Veteran had stated that he believed being administered Thorazine in service caused the start of his movement disorder, although she stated there was no evidence supporting the allegation that he received this medication, and that it was very improbable that such psychiatric medication would cause tardive dyskinesia after just a few doses.  She noted that there was no indication in the service treatment records of a movement disorder, that the Veteran was addicted to alcohol during his military career, and that the contribution of alcohol to his condition could not be known for certain.  She also stated that the Veteran's degenerative arthritis was less likely than not related to his military service.

An August 2015 addendum from the VA examiner stated that she had reviewed the entire claims file, and her prior opinion was unchanged.  She wrote that there was no history of any musculoskeletal condition or rheumatological condition in the service treatment records, and the claim for degenerative arthritis of the spine was less likely than not related to military service 43 years ago.

IV. Analysis

After reviewing all of the evidence of record, the Board finds that service connection for dystonia and for a degenerative disease is not warranted.

At the outset, the Board clarifies that the Veteran's claims of entitlement to service connection are understood to encompass any degenerative disease of the muscle or nerves leading to incoordination and instability.  A March 2007 letter from the Veteran's representative clarified that the Veteran's claim for degenerative disease was meant to be a claim for degeneration of the muscle.  In a January 2009 brief, the Veteran's attorney wrote that degenerative disease refers to the Veteran's hand tremor, which was properly diagnosed in 2006 as tardive dyskinesia.  "Dyskinesia" is defined as "distortion of impairment of voluntary movement, as in tic, spasm, or myoclonus" (contractions of a muscle).  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 578, 1222 (32nd ed. 2012).  Dystonia is "dyskinetic movements due to disordered tonicity of muscle."  Id. at 582.
Addressing the direct service connection theory of entitlement, the Veteran has argued that his dystonia/dyskinesia was caused as a reaction to drugs he was given in service.  The January 2009 attorney's brief argued that the Veteran's dystonia/dyskinesia was due to taking anti-psychotic medication in the service.  Medical literature has been submitted showing that such symptoms can be a side effect of psychiatric medications, especially when exacerbated by alcohol.

Although the Veteran has said, at times, that his tremors began while he was in active service, the Board finds that the preponderance of the evidence weighs against finding that the Veteran had symptoms of dystonia/dyskinesia which began during his service.  The Veteran's service treatment records do not show any notation of tremors or shaking, and in April and September 1973 the Veteran denied having any problems with his joints or any epilepsy or "fits."  His in-service examinations did not find any abnormality of the extremities or any signs of tremors.  The first medical evidence of tremors is from 1976, several years after the Veteran's separation from service.  The Board finds that this constitutes the most probative and credible evidence regarding the date of onset of the Veteran's tremors.  

In reaching this conclusion, the Board has considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case is clearly distinguishable, as the Board is not relying merely upon a general absence of complaints during service.  Instead, the Board is relying on normal in-service examination findings and the Veteran's specific in-service denials of relevant symptoms at the time of his separation from service.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the lay assertions).

Furthermore, the Board finds that the Veteran's testimony regarding this symptom history is not credible.  While the Veteran has asserted, at various times, that his tremors began in service, the Veteran has also frequently contradicted himself.  Throughout the Veteran's medical records, he variously claims that he had tremors since childhood, that they had their onset in service, and that they began some years after service.  Credibility is determined by the Board as fact finder, and the Board finds that these repeated inconsistencies throughout the record indicate that the Veteran's testimony is unreliable regarding the date of onset of his symptoms.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  The Board acknowledges that these inconsistencies may not be intentional, but human memory is fallible, and the Veteran has the added challenge of dealing with a greatly debilitating organic brain disorder; the Board finds that in the absence of any corroborating evidence of an in-service occurrence of these symptoms, the Veteran's testimony is not sufficiently credible to establish an in-service occurrence.  See, e.g., United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009); Kadia v. Gonzales, 501 F.3d 817, 822 (7th Cir. 2007).  

The evidence does show that by 1976, the Veteran had begun to manifest tremors.  The most probative medical evidence, however, indicates that this was not a result of anti-psychotic drugs administered to the Veteran in service.  The Veteran's treating medical professionals have, throughout the Veteran's many years of treatment, offered multiple possible explanations for his symptoms.  They have suggested that it could be related to his childhood meningitis, to various psychiatric medications he was given, to alcohol abuse, to an organic disease, or to a hereditary condition.  These opinions were usually given in a context of "possible" etiologies, without coming to any actual conclusion, and were frequently formed without access to the Veteran's medical records or claims file, which would have provided that provider with a more accurate understanding of the Veteran's history.  The Board therefore finds that these generalized suppositions are lacking in any significant probative value regarding the determination of the etiology of the Veteran's dystonia/dyskinesia.  

Several of the Veteran's treating medical providers have posited that his symptoms may be related to exposure to neuroleptic medications.  While it is indicated in the Veteran's service treatment records that he was prescribed Mellaril in service, his records also show a long history of other psychiatric medications throughout his life.  The April 2006 neurology consultation and April 2007 letter from the Veteran's neurologist both assert that psychiatric medications may be one of the causes of the Veteran's symptoms.  These opinions do not differentiate, however, between the medication administered to the Veteran in service and the many medications he took after service.  The April 2006 neurology consultation acknowledges that the Veteran could not remember all of the neuroleptics taken throughout his life or the correlation between increased symptomatology and taking the drugs, and pointed out the further complication of the issue by the Veteran continuing to take neuroleptics after the onset of symptoms and his history of alcoholism.  An October 2008 letter from nurse N.W. stated that the Veteran's symptoms were developed due to medication used in service, which could have been Haldol or Thorazine.  This indicates that the nurse was not able to review the Veteran's service treatment records, as she was unaware of the medication given to the Veteran in service, and unaware of the many psychiatric medications taken by the Veteran in the years following his separation from service.

The Board also notes that any medical opinion which is based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this case, the Veteran has had treatment providers who stated that the Veteran's symptoms were a result of his exposure to Agent Orange and to having meningitis while a prisoner of war in Vietnam.  There is no evidence of record indicating that the Veteran has, at any time, been stationed in Vietnam or ever exposed to Agent Orange.  Additionally, there is no evidence that he was a prisoner of war.  Any such assertion is rejected, and any medical opinion based on this premise is entirely without merit.

The Board finds that these medical opinions and suggestions regarding the potential etiologies of the Veteran's dystonia/dyskinesia are outweighed by the most probative medical opinion of record, the opinion of the October 2012 VA examiner.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The Board may then determine the credibility and weight to be attached to such opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the most probative medical opinion, that of the October 2012 VA examiner, found that it was less likely than not that the Veteran's dystonia was etiologically related to his service.  She reported that the Veteran had told her that he was administered Thorazine in service, but that the service treatment records did not show that he was given this particular medication in service, and that even if he had been given such medication, it was improbable that he would develop such symptoms after just a few doses.  She also discussed the possible impact of alcohol on the Veteran's disability.  The Board finds that this medical opinion was based on a full review of the Veteran's medical records and history, and the examiner provided adequate explanation for the conclusion reached.  Without competent and probative evidence indicating that the Veteran's disorder was caused by or otherwise related to any event or injury during service which is at least of equal probative weight to this opinion, service connection cannot be granted.  

The medical literature submitted by the Veteran does show that some psychiatric medications can cause symptoms such as dyskinesia in certain circumstances.
This treatise evidence, however, standing alone, does not address the facts that are specific to the Veteran's case and does not establish a relationship between the Veteran's disability and the specific medications prescribed to him in service.  Accordingly, it is of negligible probative value, and is outweighed by the opinion of the VA examiner.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

The Veteran has also argued that he should be entitled to service connection for dystonia/dyskinesia on an aggravation basis because it was a condition that preexisted his military service and was aggravated by service.  See 38 C.F.R. § 3.306.  The Board finds that there is no clear and unmistakable evidence that the Veteran's disorder preexisted his military service, and the condition was not noted on his entrance into service.  The Veteran's June 1972 entrance examination notes that he had spinal meningitis as a child, but relates only depression and nervous trouble to this disorder.  There is no notation pertaining to tremors, shaking, or any other possible symptom of dystonia/dyskinesia.  There is no medical evidence indicating that the Veteran had tremors or other related symptoms prior to his service.  While the Veteran has stated, at times, that he had tremors since his childhood, this is contradicted in numerous places in the record and, as discussed above, his testimony as to the onset of these symptoms is not credible.  The preponderance of the evidence is against a finding that the Veteran had any dystonia/dyskinesia symptoms prior to or during service, or that any such symptoms had worsened in severity during service.  There was no finding of any related symptoms at the Veteran's April or September 1973 examinations.  The Board therefore finds that there is no probative, credible evidence indicating that service connection on an aggravation basis is warranted.

The Board acknowledges that a veteran is competent to opine on some questions of etiology, and the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The extremely complex medical question of the etiology of a disease such as tardive dyskinesia and dystonia relates to a specialized internal medical process which requires sophisticated medical and scientific knowledge, unlike the immediately observable cause-and-effect relationship of the type as to which the courts have found lay evidence to be competent.  Diagnosing such a disease is a complex medical matter, and the Veteran not been shown to have the appropriate medical training and expertise to opine on this question.  His testimony stating that he believes his symptoms were caused by medication taken in service or that they were caused by childhood meningitis that was aggravated by service is therefore not found to hold any probative weight.

Additionally, although the Veteran has clearly intended the claim for service connection for "degenerative disease" to refer to degeneration of the muscles and nerves, the Board has also considered whether entitlement to service connection can be granted for a degenerative joint disease.  

The Veteran's VA treatment records show frequent complaints of joint pain, including lower back, cervical spine, and lower extremity pain.  The Veteran has been diagnosed with sciatica, cervical spine degenerative disc disease, lumbar discogenic disease/disc bulge/stenosis/degenerative joint disease/post laminectomy syndrome, and left knee osteoarthritis.  He has been actively treated for pain management of these symptoms for many years.  While this indicates that the Veteran has a current diagnosis of degenerative joint disease and other diagnoses relating to joint pain, the evidence of record does not indicate any in-service event or injury related to these diagnoses or any relationship between the disorders and the Veteran's service, which are required elements for service connection.  See Shedden, 381 F.3d 1163.  There are no medical opinions indicating that these disorders may be related to the Veteran's service, nor has the Veteran himself argued that these disorders had their onset during service or are related to any event in service.  Furthermore, the October 2012 VA examiner stated in her August 2015 VA addendum opinion that it was less likely than not that degenerative arthritis of the spine was related to the Veteran's service, as there was no history of a musculoskeletal or rheumatological condition in service, which occurred 43 years earlier.  While not addressing all of the Veteran's prior diagnoses, this opinion further weighs against the claim.  In the absence of any evidence relating these conditions to an event or injury in service, service connection cannot be granted.

The Board is also unable to grant service connection under the presumption for chronic diseases.  The probative medical evidence indicates that the Veteran first manifested symptoms of tremors in 1976, which is three years after his separation from service, and he was not diagnosed with arthritis until several decades after his separation service.  As the Veteran did not manifest any qualifying disease in service or within one year of separation from service, service connection of a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a). 

The Board notes that the Veteran has also had medical providers that diagnosed him with fibromyalgia or noted a history of fibromyalgia.  A December 2005 private physician's letter also specifically noted that the Veteran had a history of fibromyalgia as well as arthritis.  However, the Veteran has not at any time asserted that he has a current diagnosis of fibromyalgia or that such a diagnosis is related to his service, and the Board finds that this disorder is not reasonably encompassed by the disorders and symptoms raised in the current claim, and therefore this issue is not currently before the Board and will not be discussed further.  The Veteran has also testified that he began to behave strangely while in the service and that he was discharged for a mental disease or unsuitability.  Board Hearing Transcript 10-13.  The Board does not dispute that the Veteran began to manifest psychiatric symptoms while in the service, as he was diagnosed with anxiety and ultimately discharged due to alcohol and behavioral problems.  The issue of entitlement to psychiatric disorder is not, however, on appeal at this time, and the Board does not have jurisdiction over this claim.  

For all the above reasons, the preponderance of the competent and probative evidence of record indicates that the Veteran's current dystonia and degenerative disease did not preexist his military service, did not have its onset during his active duty service, and is not caused or aggravated by any disease, event, or injury in service.  Accordingly, the preponderance of the evidence of record is against the claim of entitlement to service connection for dystonia and for degenerative disease.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is again against the appellant's claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for dystonia is denied.

Entitlement to service connection for degenerative disease is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


